Citation Nr: 1801695	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-26 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral foot tendonitis.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety disorder, obsessive compulsive disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Douglas Sullivan, Esq., Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a psychiatric disorder, to include anxiety disorder, obsessive compulsive disorder, major depressive disorder, and PTSD. are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran indicated on the record at his March 2017 Board hearing that he would like to withdraw his appeal regarding entitlement to service connection for bilateral foot tendonitis.



CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for bilateral foot tendonitis have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2017).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1) (2016).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204 (b)(3) (2016).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2017).

During his March 2016 Board hearing, the Veteran withdrew the appeal of entitlement to service connection for bilateral foot tendonitis.  38 C.F.R. § 20.204(b)(1).  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.


ORDER

Entitlement to service connection for bilateral foot tendonitus is dismissed.


REMAND

In response to the RO's March 2013 VCAA notice requesting details of the in-service stressor that resulted in the Veteran's alleged PTSD, the Veteran submitted correspondence stating that at Fort Jackson, he was physically and verbally assaulted on numerous occasions.  The Veteran stated that the physical assault resulted in a court martial for the assailant, Willie Cullins or Collins.  See NOD entered in Caseflow Reader in May 2013.  During his March 2017, the Veteran stated that the assault occurred when he was stationed at Company E, 6th Battalion, 2nd BCD, Brigade at Fort Jackson.  See March 2017 Hearing Transcript.

The RO should prepare a summary of the alleged PTSD stressor and send the summary and a request to the Joint Services Records Research Center (JSRRC) and/or other appropriate record custodian(s) to attempt to corroborate the Veteran's claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

2.  Then, prepare a summary of the alleged PTSD stressor identified in the record and in this Remand.  The summary and all associated documents should then be sent to the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), and/or other appropriate record custodian(s) to attempt to corroborate the Veteran's claimed stressors.  Company E, 6th Battalion, 2nd BCD, uh, Brigade at Fort Jackson records from September 14, 1974 should also be obtained.  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested records are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

3.  Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must review the claims file and this Remand, and must note that review in the report.  The examiner must address the identified stressor.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  The examiner should provide the following information:

(a)  Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is appropriate, comment upon the link between PTSD and any identified in-service stressor and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

(c)  With regard to the variously diagnosed psychiatric disorders of record, including major depressive disorder, anxiety disorder, and obsessive compulsive disorder (see, e.g., Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in June 2014, p. 27), or any other psychiatric disorder identified at the examination, the examiner should specifically state whether it is at least as likely as not (50 percent or greater probability) that each mental disorder is related to active service.

4.  Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


